Title: From George Washington to the United States Senate and House of Representatives, 16 September 1789
From: Washington, George
To: United States Senate and House of Representatives

 
          
            [New York] September 16th 1789.
          
          The governor of the western territory has made a statement to me of the reciprocal hostilities of the wabash Indians, and the people inhabiting the frontiers bordering on the river Ohio, which I herewith lay before Congress.
          The United States in Congress assembled by their acts of the 21st day of July 1787, and of the 12th of August 1788 made a provisional arrangement for calling forth the Militia of Virginia and Pennsylvania, in the proportions therein specified.
          As the circumstances which occasioned the said arrangement continue nearly the same, I think proper to suggest to your consideration the expediency of making some temporary provision for calling forth the Militia of the United States for the purposes stated in the constitution, which would embrace the cases apprehended by the Governor of the Western Territory.
          
            Go: Washington
          
        